Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 1 of 8

SETTLEMENT AGREEMENT AND RELEASE
This Settlement Agreement and Release (“Agreement”) is made as of the 5B. day
of December, 2018, between and among Jose De la Rosa (“Plaintiff”), and Bronx 656 Food Corp.
and Kent Tavera (“Defendants”);
WHEREAS, on March 5, 2018, Plaintiff filed a Complaint against Defendants in
the United States District Court for the Southern District of New York, encaptioned Jose De /a
Rosa, individually and on behalf of all other similarly situated v. Bronx 656 Food Corp. d/bfa/
Fine Fare Supermarket d/b/a Food Fair Supermarket aiid Kent Tavera, Docket No. 18-cv-1981
(S.D.N_LY. filed Mar. 5, 2018) (the “Action”) in which Plaintiff asserted violations of the Fair Labor
Standards Act of 1938 (“FLSA”), and the New York State Labor Law for the alleged
underpayment of premium overtime wages under the FLSA and New York State Labor Law,
spread of hours wages under New York State Labor Law and for statutory damages under the New
York Wage Theft Prevention Act.
WHEREAS, Defendants deny the allegations raised in the Action tn their entirety;
WHEREAS, Plaintiff and Defendants wish to avoid the uncertainties and expense
of future proceedings in this matter and desire to forgo any and all future litigation, and in that
light have attended a settlement conference before the United States Magistrate Judge assigned to
the Action where they negotiated a resolution to the action, and now wish to reduce their resolution
to writing by agreeing as follows:
1. Consideration to be provided to Plaintiff,
Subject to the approval of this Agreement by the Court trying the Action in accordance

with the paragraph 5 of this Agreement, and in consideration for the promises made by Plaintiff
Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 2 of 8

set forth in the Agreement, Defendants agree to pay Plaintiff the total sum cf Twelve Thousand
Five-Hundred Dollars and Zero Cents ($12,500.00): as follows.

a. One check payable to Jose De la Rosa in the gross amount of $3,833.34
representing allegedly unpaid wages from which standard income tax withholdings and other
standard payroll withholdings shal! be taken. Said income will be reportable to Plaintiff via an IRS
Form W-2,

b. One check payable to Jose De la Rosa in the gross amount of $3,833.33
representing statutory damages, liquidated damages, and prejudgment interest from which no
withholdings shall be taken. Said income will be reportable to Plaintiff via an IRS Form 1099 or
1099 (Misc.}.

C. One check payable to Moser Law Firm, P.C. in the gross amount of $4,833.33
comprised of reasonable attorneys fees in the amount of $3,833.33 and the costs and disbursements
of this action expended on Plaintiff's behalf of $1,000.00, from which no withholdings shall be
taken. Said income will be reportable to Plaintiff and Moser Law Firm, P.C. via an IRS Form 1099
or 1099 (Misc.}.

The payments set forth above shall be made no later than the 30th day after: (1) the Court
approves of this Agreement; (2) enters the parties’ executed Stipulation of Discontinuance with
Prejudice as contemplated by paragraph 5 of this Agreement; or, (3) Defendants’ counsel receives
executed IRS W9 and W4 forms from the Plaintiff and a fully completed and executed IRS W9
form from Moser Law Firm, P.C., whichever is later, by delivering same to the Tilton Beldner,
LLP, 626 RXR Plaza, Uniondale, NY 11556. Should the Court disapprove of the Agreement and

the parties do not remedy any issues identified by the Court barring approval of this Agreement,
Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 3 of 8

this Agreement will be void and of no effect and Defendants shall not be required to make the
payments contemplated by this paragraph.

The parties agree that Plaintiff shall be solely and individually responsible for the payment
of any and all taxes due by him on the consideration described in this paragraph, and Plaintiff also
agrees to indemnify and hold Defendants harmless from any and all expenses that may be incurred
by Defendants due to any failure by Plaintiff to pay any taxes owed.

2. Adequate consideration.

Plaintiff expressly agrees and acknowledges that the consideration referred to in Paragraph
1 of the Agreement constitutes adequate and ample consideration for the rights and claims he is
waiving under the Agreement and for the obligations imposed upon him by virtue of the
Agreement. This valuable consideration represents a complete settlement, satisfaction, release,
discharge, and waiver of ail claims arising under the Fair Labor Standards Act of 1938 and the
New York State Labor Law for the nonpayment or underpayment of wages, benefits or other
compensation and for violations of the New York Wage Theft Prevention Act including, but not
limited to, those for alleged unpaid wages, lost wages, benefits or other compensation, liquidated
damages, statutory penalties or interest, attorneys’ fees, costs, and any other relief which Plaintiff
may have in the Action or any other proceeding against Defendants. Plaintiff expressly agrees and
acknowledges that Defendants have promised to pay the consideration referred to in Paragraph 1
of the Agreement in exchange for the releases, waivers, and promises made by Plaintiff in the
Agreement.

3. Rejease
In consideration for the payments to be provided pursuant to Paragraph 1 above, Plaintiff,

for himself and for his heirs, executors, administrators, trustees, legal representatives, successors

3
Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 4 of 8

and assigns (hereinafter referred to collectively as “Releasors”), except as provided in Paragraph
4, forever releases and discharges the Defendants, their parents, subsidiaries, affiliates, officers,
directors, employees, heirs, executors, administrators, trustees, legal representatives, successors
and assigns, from any and all claims, demands, causes of action, fees and liabilities arising under
the Fair Labor Standards Act of 1938 and the New York State Labor Law for the nonpayment or
underpayment of wages, benefits or other compensation and for violations of the New York Wage
Theft Prevention Act, whether known or unknown, from the beginning of the world up to and
including the execution date of this Agreement. Those claims released include, but are not limited
to claims for alleged unpaid wages, lost wages, benefits or other compensation, liquidated
damages, statutory penalties or interest, attorneys’ fees, costs, breach of contract (express or
implied) with respect to the payment of wages, unjust enrichment with respect to the payment of
wages, retaliation or wrongful discharge under the Fair Labor Standards Act of 1938 of the New
York State Labor Law with respect to a complaint about wages, unpaid or underpaid rest or meal
breaks, spread of hours compensation, uniform cleaning allowances, call-in pay, and
recordkeeping. Plaintiff further acknowledges that he may later discover facts in addition to, or
different from, those which he now knows or believes to be true with respect to the subject matter
of the Agreement. Plaintiff agrees that any such difference in the facts shall not affect the
Agreement, that Plaintiff assumes the risk of any such difference in the facts, and that he further
agrees that the Agreement shall remain in full force and effect and not be subject to rescission by

reason of any such difference in the facts.
Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 5 of 8

4. Claims Not Released

Notwithstanding the foregoing, Releasors are not waiving or releasing: (i) any claims
arising after Plaintiff signs this Agreement; (ii) any claims which may arise in order to enforce this
Agreement; and/or (iii) any claims or rights which cannot be waived by law.

5. Filing of Stipulation of Discontinuance and Court Approval

Upon the execution of this Agreement, counsel for both parties agree to execute a
Stipulation of Discontinuance with Prejudice pursuant to Rule 41(a) of the Federal Rules of Civil
Procedure and to submit said stipulation and this Agreement to the Court trying the Action for its
approval in accordance with applicable law. Should the Court not approve of the Agreement, the
Agreement shall become null and void in all respects unless modified by the Court with the joint
approval of the parties’ counsel.

6. No Admission of Liability

The parties hereby agree and acknowledge that nothing contained in the Agreement or
otherwise shall constitute or be construed as an admission of any alleged liability or wrongdoing
by Defendants. Defendants expressly deny that they engaged in any wrongdoing of any kind with
respect to Plaintiff.

Ts No Disputes Pending or Assigned.

Plaintiff represents that, aside from this Action, he does not currently have pending before
any court or before any federal, state, or local governmental agency any dispute of any kind against
Defendants. Plaintiff further represents that he has not heretofore assigned or transferred, or
purported to have assigned or transferred, to any entity or person any claim or dispute of any kind

against Defendants.
Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 6 of 8

8. Governing Law and Interpretation

The Agreement shail be governed by and construed in accordance with the laws of the
State of New York. Its language shall be construed as a whole, according to its fair meaning, and
not strictly for or against either party, regardless as to which party may have drafted the language
in question, as both parties had equal opportunity to draft and negotiate the language of the
Agreement.
a, Severability

Should any part of the Agreement be declared by a court of competent jurisdiction to be
illegal or invalid, the remainder of the Agreement shal! remain valid and in effect, with the invalid
provision deemed to conform to a valid provision most closely approximating the intent of the
invalid provision, or, if such conformity is not possible, then the invalid provision shall be deemed
not to be a part of the Agreement.
10. Disputes; Damages

In the event of a dispute as to the interpretation, application, or violation of the Agreement,
it is understood and agreed that such dispute shall be resolved before the Court trying the Action
and, in that light, all parties waive any defenses to any such dispute based upon personal or subject
matter jurisdiction, and agree that the Court shall retain continuing jurisdiction over this Action
for the purposes of any such dispute. In any dispute concerning an alleged breach of the
Agreement, the prevailing party shall be entitled to an award of reasonable attorneys’ fees and
costs.
11. Advice of Counsel

Plaintiff and Defendants acknowledge that they have had an opportunity to receive advice
about the terms and legal effects of the Agreement from counsel of their choosing. Plaintiff and

6
Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 7 of 8

Defendants hereby represent that each has consulted their attorney(s) in the Action about the
Agreement before signing it. The parties further acknowledge that they have read this Agreement
in its entirety, that they have had an opportunity to discuss it with counsel, that they understand its
terms, that they are fully competent to enter into it, that they have had a reasonable time within

which to consider this Agreement and its terms before signing it.

12. Voluntary Agreement
The parties agree that they are signing this Agreement of their own free will, without

coercion or duress, and voluntarily assent to all the terms and conditions contained herein.

13. Entire Agreement

The parties agree that this Agreement represents the complete understanding between the
parties and no other promises or agreements shall be binding unless in writing and signed by the
parties. This is an all-inclusive Agreement and the parties agree that there are no other written,
oral, and/or implied representations, promises, or agreements that exist between them.

14. Modifications and Amendments

 

The Agreement cannot be modified, amended, terminated, or otherwise changed unless it
is done so pursuant to a written document signed by Plaintiff and Defendants.
15, Counterparts / Electronic Transmissions

This Agreement may be executed in counterparts, each of which shall be deemed an
original and each of which shall together constitute one and the same agreement. The parties may
execute this Agreement in counterparts, and execution in counterparts shall have the same force
and effect as if Plaintiff and Defendants have signed the same instrument. Any Party may execute
this Agreement by physically signing on the designated signature block below and transmitting
that signature page via facsimile and/or email to counsel for the other Party. Any signature made

and transmitted by facsimile and/or email for the purpose of executing this Agreement shall be
7
Case 1:18-cv-01981-HBP Document 23-1 Filed 12/26/18 Page 8 of 8

deemed an origimal signature for purposes of this Agecement and shall be binding upon the Parts
Whose counsel lransmils the signature page by facsimile er email

Th. Section tendinss

scetion headings are used hervin for relerenee only. and do noi affect the meaning of any

provision of this Agreement,

et
at
arene
et
ope

PROP ORE. the parties hereto have voluntarily caused this Agreement to be signed! as

ofthe day and dates indicated below.

THE PARTIES ARE SIGNING THES SETTLEMENT AGREEMENT AND RELEASE
3,

WINGLY.

Li
VOLUNTARILY AND RANG

VHA THE OPPORTUNYPY TO
PSGOSN OF THIS AGREE MEN my,
ds

is
JOURN SEE, BE PORE SESING

 

RPOLEY BEPORE SEGNING,

Spanish Language Acknowicdeniens, P
Maint! acknowledl
to hin. in Spanish by

lami ackiiowiedges that lis fative langvudwe is Spanish.
des that he hus reviewed this document with, and alse had this degunient read
yvanalive Spanish speaker.

Reconoctnienio de idioma gspafial. Demandan
Demandante recanece que ha

it

he roeomnoce que su dengue miadicrna ox ef espafial,
revisdde este daciminia Vv

mamibien to ha fefdo un dloguumentou en
espanol de up hablante nativd do espafcl

JOSE Phat BAIS KENT PAG
SET’:

SHUETITO:
Daic:

Poter

   

BRONX G86 FOOLS CORP.

Name and Vttle:
Signature:
Date

 
